Title: Joseph Delaplaine to Thomas Jefferson, 27 January 1816
From: Delaplaine, Joseph
To: Jefferson, Thomas


          
            Dear sir,
             Philadelphia January 27h 1816
          
          I have taken the liberty twice lately of addressing you, and have not been favoured with a reply.—
          If Mr Wood cannot conveniently visit you for the purpose of painting your portrait, I shall request him to make me a copy of your picture  in the possession of Mr Madison. If, unfortunately this portrait is at Mr Madisons’ country seat, I know not what I shall do. I want much to hear from you on the subject for my government.
          I have pleasure in enclosing for your acceptance, a portrait of the late Robert Fulton, which I believe I did not before send to you.—
          Vespucius is nearly finished. It will be very beautiful. In a few days I shall send you one, with the original which you furnished me. Your name will appear on the plate. Mr Jay, and the late President  Adams have been kind enough to send me very recently a sketch of their lives. I beg you sir, to have the goodness to give to me the facts of your life. Birth, parentage, profession times of going to Europe, returns to this Country—offices &c &c. Politicks & panegyric will form no part of my work.
          
            I am very respectfully your obedt st
            Joseph Delaplaine
          
        